Citation Nr: 1038539	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II 
diabetes. 

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1965 to 
February 1978 and January 1991 to June 1991.  The Veteran had 
service in Vietnam from July to September 1969 and March 1970 to 
March 1971, and service in southwest Asia from January to May 
1991.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

Although a claim of service connection for PTSD had been denied 
in a prior decision, as will be explained below, the regulations 
pertaining to stressor verification have been liberalized, thus 
obviating the need for new and material evidence under 38 C.F.R. 
§ 3.156(a).  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims of entitlement to service 
connection for PTSD also encompass claims for service connection 
for all psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  Here, the medical evidence 
indicates that the Veteran has been diagnosed with major 
depressive disorder, in addition to his claimed PTSD.  
Accordingly, the issues are as characterized on the title page of 
this decision.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence demonstrates that diabetes mellitus has been 
controlled with insulin and a restricted diet; there is no 
medical evidence of required restrictions on activities due to 
diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, the Veteran's claim for an increased rating for 
diabetes was received in July 2006.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
explained how VA establishes disability ratings and effective 
dates.

Additionally, a review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, all relevant VA treatment 
records pertaining to his claim have been obtained and associated 
with his claims file.  He has also been provided with a September 
2006 VA medical examination to assess the current state of his 
service-connected diabetes.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010).  To evaluate the severity of a particular disability, it 
is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913, which warrants a 20 percent rating for diabetes 
mellitus requiring insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119 (2010).

The term "regulation of activities" means that the appellant 
must avoid strenuous occupational and recreational activities.  
Id.

Factual Background and Analysis

The Veteran was granted service connection for diabetes and 
assigned a 20 percent disability rating in an October 2002 rating 
decision.  In a September 2008 decision, the RO granted service 
connection for peripheral neuropathy of the left and right lower 
extremities as secondary to his service-connected diabetes, 
assigning a 10 percent rating for each leg.  

During a September 2006 VA examination, the Veteran reported that 
he applied for an increase because he is now on insulin.  He 
indicated that he was previously treated with oral medications 
but his blood sugar remained poor and he was placed on insulin in 
addition to those medications.  He indicated that he has not been 
checking his blood sugars lately, and he denied any episodes of 
ketoacidosis or hypoglycemic reactions, hospitalizations, 
restriction to diabetic diet, or specific restrictions in his 
activities related to diabetes.  He also denied visual 
complications.  The examiner diagnosed diabetes on insulin and 
oral agents, coronary artery disease not related to diabetes, and 
hypertension not related to diabetes.  The examiner found no 
objective evidence of diabetes-related microvascular, 
macrovascular, or nonvascular complications of diabetes mellitus. 

In a March 2007 VA progress note, the Veteran reported that he 
had not ordered insulin since the previous July.  He stated that 
he was not taking it because he is too lazy.  He checked his 
blood sugar once a week at random times in the evening and it ran 
between 70 and 200. 

In a February 2008 VA progress note, the Veteran reported 
drinking regular soda and eating cookies, and he expressed no 
interest in changing his diet.  He also reported tingling in feet 
and legs and hands.  

During an August 2008 VA examination, the Veteran denied any 
episodes of ketoacidosis or hypoglycemic reactions.  He also 
denied requiring any hospitalizations for his diabetes and 
indicated that he was not following a restricted diet.  His 
weight has remained relatively stable. 

In this case, the objective medical evidence shows that the 
Veteran's service-connected diabetes mellitus requires insulin 
and that he should be on a restricted diet.  However, the 
competent medical evidence of record does not reflect that the 
Veteran's diabetes mellitus requires "regulation of 
activities," defined in Diagnostic Code 7913 as "avoidance of 
strenuous occupational and recreational activities".  By his own 
admission, the Veteran does not exercise due to pain.  Further, 
it is not indicated in the record that the Veteran's ability is 
restricted by his diabetes mellitus and in fact the September 
2006 VA examination expressly noted that there were no specific 
restrictions on the Veteran's activities as a result of his 
diabetes.

The Board points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor in 
establishing entitlement to a rating in excess of 20 percent 
evaluation under Diagnostic Code 7913.  The Board also notes that 
there is no evidence that the Veteran meets any other criteria 
associated with the next-higher 40 percent rating (episodes of 
ketoacidosis or hypoglycemic reactions requiring hospitalizations 
for diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).  As the criteria for the next-higher rating 
(40 percent) for diabetes mellitus have not been met, it 
logically follows that criteria for an even higher rating (60 or 
100 percent) likewise have not been met.  Indeed, his disability 
picture most nearly approximates the currently assigned 20 
percent evaluation.

The Board recognizes that under Note (1) to Diagnostic Code 7913, 
the rater is to evaluation compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent rating.  In this case, the Veteran has denied visual 
complications, and while hypertension has been shown, a VA 
examiner expressly found that it was not attributable to 
diabetes.  Finally, peripheral neuropathy has been separately 
evaluated at 10 percent for each lower extremity, as awarded in a 
September 2008 rating action.  The Veteran did not appeal that 
determination and thus evaluation of such residuals is not for 
appellate consideration at this time.  

In sum, there is no support for an evaluation in excess of 20 
percent for the Veteran's diabetes mellitus for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the claim 
should be referred to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2010). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected diabetes, but 
the medical evidence reflects that those manifestations are not 
present in this case. Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
diabetes.  As such, referral for extraschedular consideration is 
not in order here.


ORDER

Entitlement to a rating in excess of 20 percent for type II 
diabetes is denied. 




REMAND

With respect to the PTSD claim on appeal, additional development 
is required, for the reasons discussed below.

The Veteran alleges that he has PTSD as a result of stressful 
incidents during his service in Vietnam.  

In a March 2004 and October 2006 decisions, the RO denied service 
connection for PTSD on the basis of no verified stressor. 

Since, that decision, on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, the Veteran has described combat stressors which 
allegedly supports his PTSD diagnosis.  In an August 2008 VA 
progress note, he stated he lost his platoon sergeant in 1969 
while in Vietnam when his vehicle was blown up by a land mine.  
The Veteran indicated he had to retrieve that vehicle, which 
still contained brain matter.  Additionally, the Veteran reported 
that he was shot at when working to repair shoulders on Highway 
QL1 and that he has been on vehicles that ran over dead 
Vietnamese bodies.  

Thus, the record reflects claimed stressors that relate to 
hostile military activity and thus the claim may be considered 
under the revised regulations here, as the record also 
demonstrates a history of psychiatric complaints, to include in-
service complaints, and a diagnosis of PTSD noted in 1991, while 
he was still on active duty.  Moreover, in a January 2005 VA 
progress note, the physician indicated the Veteran had PTSD due 
to Vietnam in 1969.  The examiner noted he was in the infantry, 
and he experienced frequent nightmares, gets flashbacks sometimes 
daily of seeing what was left of his platoon sergeant after his 
convoy hit a claymore mine.  

Although the Veteran has submitted evidence of a diagnosis of 
PTSD by a VA physician, the revised regulation requires a 
diagnosis by a VA psychiatrist or psychologist, and a 
determination of whether the claimed stressors can reasonably 
cause PTSD.  Therefore, a remand is necessary for a VA 
psychological evaluation by a VA or contract psychiatrist or 
psychologist to determine the nature and etiology of any claimed 
psychiatric disorder.  



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his PTSD and 
whose records are not found within the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for an 
examination by a VA psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Based on a 
review of the record, and examination of the 
Veteran, and considering the identified 
stressors and DD-214, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that he has PTSD due to a claimed 
stressor that is related to the Veteran's 
fear of hostile military or terrorist 
activity.  For any psychiatric diagnosis 
other than PTSD, opine whether it is at least 
as likely as not due to active service.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.  The opinion should 
be provided based on the results of 
examination, a review of the medical evidence 
of record, and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

3.  After completing any additional necessary 
development, the AMC/RO should re-adjudicate 
the issue of service connection for PTSD.  If 
the disposition of the claim remains 
unfavorable, the AMC/RO should furnish the 
Veteran and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


